 1                                  UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                    ***
 4   MILAN KJALASAN,                                              Case No. 2:20-cv-00039-JAD-EJY
 5                   Plaintiff,
                                                                                ORDER
 6          v.
 7   NHOLT PAMELA LYNN,
 8                   Defendants.
 9

10           Plaintiff is proceeding in this action pro se, and requested authority pursuant to 28 U.S.C. §
11   1915 to proceed in forma pauperis. However, having reviewed Plaintiff’s Complaint, the Court
12   denies review of Plaintiff’s In Forma Pauperis application because, as pled Plaintiff’s Complaint
13   fails to establish the Court has subject matter jurisdiction over his claims.
14           Here, Plaintiff states that diversity jurisdiction is proper pursuant to 28 U.S.C. § 1332 because
15   he is a citizen of this state, and Defendant is a citizen of another state. ECF No. 1-2. However, a
16   party asserting diversity jurisdiction must also allege that the amount in controversy “exceeds the
17   sum or value of $75,000, exclusive of interests and costs,” which Plaintiff does not do here. 28
18   U.S.C. § 1332(a). Plaintiff’s Complaint, therefore, fails to establish this Court’s subject matter
19   jurisdiction.
20           Accordingly,
21           IT IS HEREBY ORDERED that the Clerk of Court shall retain Plaintiff’s In Forma Pauperis
22   application (ECF No. 1) for potential future consideration.
23           IT IS FURTHER ORDERED that Plaintiff’s Complaint (ECF No. 1-1) is DISMISSED
24   without prejudice with leave to amend within thirty (30) days of the date of this Order.
25           IT IS FURTHER ORDERED that if Plaintiff chooses to file an amended complaint, the
26   document must be titled “Amended Complaint.” The amended complaint must contain a short and
27   plain statement of the grounds for the Court’s jurisdiction. Fed. R. Civ. P. 8(a)(1). Additionally, the
28   amended complaint must contain a short and plain statement describing the underlying case showing
                                                       1
 1   that Plaintiff is entitled to relief. Fed. R. Civ. P. 8(a)(2). Although the Federal Rules of Civil

 2   Procedure adopt a flexible pleading standard, Plaintiff still must give Defendant fair notice of the

 3   Plaintiff’s claims against her.

 4          Additionally, Plaintiff is advised that if he files an amended complaint, the original

 5   Complaint (ECF No. 1-1) no longer serves any function in this case. As such, the amended complaint

 6   must be complete in and of itself without reference to prior pleadings or other documents. The Court

 7   cannot refer to a prior pleading or other documents to make Plaintiff’s amended complaint complete.

 8          IT IS FURTHER ORDERED that failure to comply with the terms of this Order may result

 9   in a recommendation to dismiss this matter with prejudice.

10          DATED THIS 13th day of March, 2020.

11

12
                                                  ELAYNA J. YOUCHAH
13                                                UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
